            Case 1:21-cv-00122-LGS Document 22 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TZUMI INNOVATIONS, LLC,

                         Plaintiff,

           v.                                                    21 Civ. 0122 (LGS)

 ANDREW R. WHEELER, in his Official                                    ORDER
 Capacity as Administrator of the United States
 Environmental Protection Agency, and
 UNITED      STATES       ENVIRONMENTAL
 PROTECTION AGENCY,

                         Defendant.



          WHEREAS, the Court ordered the parties to file a jointly proposed order setting forth the

agreed-upon terms pending resolution of Plaintiff’s motion for a preliminary injunction and

Defendants’ motion to dismiss;

          WHEREAS, the parties have since conferred and reached agreement regarding these

issues;

          WHEREAS, the Court denied Plaintiff’s motion for a temporary restraining order based

on the representation by Defendants Andrew R. Wheeler, in his official capacity as Administrator

of the United States Environmental Protection Agency (“EPA”), and the EPA (together, the

“Government”) that although the Government is investigating potential violations of

environmental law related to Plaintiff Tzumi Innovations, LLC (“Tzumi”) for its Wipe Out!

product, it will be at least 40 days before the Government issues a SSURO to Tzumi for Wipe

Out!;

          WHEREAS, although it is the Government’s position that it has no obligation to do so, in

this case the Government has agreed that it will provide the Court and Tzumi with one week’s
                     Case 1:21-cv-00122-LGS Document 22 Filed 01/15/21 Page 2 of 2




          notice before it issues a SSURO regarding Wipe Out! to Tzumi, an agreement that will expire upon

          the Court’s ruling on Tzumi’s preliminary injunction motion; and

                 WHEREAS, although it is the Government’s position that it has no obligation to do so, the

          Government has also agreed that it will provide the Court and Tzumi with one week’s notice—

          without identifying the retailer—before it issues a SSURO under 7 U.S.C. § 136k(a), seizure under

          7 U.S.C. § 136k(b), suspension of sale under 7 U.S.C. § 136d(c), civil penalty under 7 U.S.C. §

          136l(a), or recall request regarding Wipe Out! to any of the retailers that Tzumi has identified to

          the Government by January 15, 2021 under a Confidential Business Information (“CBI”)

          designation, which designation the Government will apply to said list of retailers with the further

          understanding that the Government will be allowed to distribute said list within the EPA to

          employees who need the information to comply with this agreement, an agreement that will expire

          upon the Court’s ruling on Tzumi’s preliminary injunction motion (the CBI designation shall

          survive the expiration of the agreement); it is hereby

                 ORDERED, by agreement of the parties, that the following briefing schedule shall apply

          with respect to Tzumi’s motion for a preliminary injunction and the Government’s motion to

          dismiss:

                      1. The Government’s opposition to Tzumi’s motion and the Government’s motion to

                         dismiss shall be filed by: January 27, 2021;

                      2. Tzumi’s reply in support of its motion for a preliminary injunction and response to

                         the Government’s motion to dismiss shall be filed by: February 10, 2021; and

                      3. The Government’s reply in support of its motion to dismiss shall be filed by

                         February 17, 2021.


Dated: January 15, 2021
       New York, New York
                                                           2
